NOTIFICATION OF AN INFORMAL OR NON-RESPONSIVE
AMENDMENT AFTER EXAMINER ACTION
Election/Restrictions
Amended claims 57 and 90 (and dependent claims thereof), submitted as part of the amendment dated 11/27/2020, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention as originally presented1 for the first examination on the merits2 and the invention as currently presented3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not recite various diagnostic details of the processor-based controller. The subcombination has separate utility such as by itself; e.g., the subcombination can be used/performed to diagnose a skin-associated condition or a vascular-associated condition without the pressure sensor recited in the combination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Therefore, prosecution on the merits is restricted to examination of only the originally presented invention (and any patentably indistinct invention thereof).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate, diverging, and/or additional searching would be required if restriction to a single invention were not required. For example, search strategies directed to a pressure sensor (in combination with an emitter, a photodetector, and a processor-based controller) as recited in the originally presented claims did not necessarily yield references drawn to the diagnostic details of the processor-based controller as recited in the currently presented claims. Likewise, search strategies directed to the diagnostic details of the processor-based controller as recited in the currently presented claims are not likely to necessarily yield references drawn to the pressure sensor as recited (in combination with an emitter, a photodetector, and a processor-based controller) as recited in the originally presented claims. This is because the combination of the originally presented claims could be used/performed for many different diagnostic purposes other than that recited in the currently presented claims; and the diagnosis of the currently presented claims could be achieved by structures other than the that recited in the originally presented claims.
Since prosecution on the merits is restricted to examination of only the originally presented invention (and any patentably indistinct invention thereof), claims 57-61, 63-67, 69, 70, 73-76, 78, 79, 83, 85, 87-90, 92, 94-99, 101-106, and 108-116 are accordingly withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The reply filed on 11/27/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): at least one examinable claim.
In view of the restriction requirement based on election by original presentation as discussed above, all pending claims4 have been withdrawn. Since none of the presented claims are examinable at this time, the reply dated 11/27/2020 is non-responsive.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The invention as recited in the claim set dated 04/09/2012
        2 Non-Final Rejection dated 05/09/2014
        3 The invention as recited in the claim amendment dated 11/27/2020
        4 Claims 57-61, 63-67, 69, 70, 73-76, 78, 79, 83, 85, 87-90, 92, 94-99, 101-106, and 108-116